December 22, 1919. The opinion of the Court was delivered by
This is an action for damages, on account of personal injuries sustained by the plaintiff through the wrongful acts of the defendant.
The first and second paragraphs of the complaint set out that the defendant is a corporation under the laws of the State of South Carolina, and the plaintiff a resident of Lexington county. Paragraphs 3 and 4 are as follows:
"(3) That on or about February 12, A.D. 1918, the plaintiff herein, Elbert L. Rikard, was in the employ of the defendant herein, and as such employee on said date he was *Page 139 
ordered and directed by the defendant to open up the door of the warehouse of defendant or where the defendant kept its bales of cotton and get out certain bales of cotton from the said warehouse for the use of the defendant in its business in the manufacture of cloth; the plaintiff working for the defendant at that time for $13.50 per week. This plaintiff, as ordered and directed by the defendant, in the line of his duty as such employee of the defendant, went to the said warehouse of the defendant as directed and opened the door of the said warehouse as was necessary for the purpose of getting the bales of cotton as ordered and directed by defendant; he going to the proper door of said warehouse and opening the same to get the said bales of cotton out of said warehouse. When the plaintiff opened the said warehouse door, one of the bales of cotton of the defendant, which had been negligently, insecurely, dangerously, carelessly, wilfully, and wantonly and unsafely stacked by the defendant in front of said door to the said warehouse, slipped and fell to the platform on which plaintiff was standing in front of said door of said warehouse, striking this plaintiff and causing him to lose his balance and fall or leave the platform to the ground below, a distance of 10 or 12 feet or more, plaintiff striking the ground in such way as to dislocate his knee, badly twisting the ligaments of the said knee and otherwise injuring the said knee and the body and the nerves of this plaintiff. That it was the duty of the defendant, Middleburg Mills, to protect the plaintiff and to keep him in a reasonably safe place to work.
"(4) That on account of the carelessness, recklessness, wilfulness, wantonness, and negligence of the defendant, its agents and servants and employees, and on account of defendant's failure to exercise due care in selecting its employees, agents, and servants to properly and safely stack the bales of cotton which fell and caused plaintiff to fall and be injured, it having selected negligent, incompetent, careless, and wanton agents, servants, and employees to stack *Page 140 
the said bales of cotton, this plaintiff was severely and permanently injured in the manner stated to his damage in the sum of $20,000."
The answer of the defendant was a general denial, contributory negligence, and assumption of risk.
There was testimony tending to prove the allegations of the complaint.
One of the specifications of negligence on the part of the defendant was that it failed to provide a safe place for the plaintiff to work. As we have already stated, there was testimony to that effect. And, likewise, that the plaintiff was thereby injured. These facts made a prima facie showing of negligence, and such issue was properly submitted to the jury.
The case of Wood v. Victor Manufacturing Co., 66 S.C. 482,45 S.E. 81, shows that the defenses of contributory negligence and assumption of risk were also properly submitted to the jury.
Affirmed.